Citation Nr: 0118115	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depressive 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which denied service 
connection for PTSD and major depressive disorder.  The 
veteran was scheduled for a Board hearing in November 2000 
but it was canceled at his request.  The matter has been 
forwarded to the Board for appellate review based on the 
evidence of record.


FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of PTSD is not 
of record.  

2.  The veteran's claimed stressors consist of several non-
combat related events for which he has failed to submit any 
verifiable stressor information.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired psychiatric 
disability of any kind, including PTSD or depressive 
disorder.  

4.  The evidence of record reflects an initial diagnosis of 
depressive disorder in 1997, many decades after service.  
There is no competent evidence relating any depressive 
disorder to any in-service occurrence or event.


CONCLUSIONS OF LAW
1.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000)(to be codified as amended at 
38 U.S.C. § 5100 et. seq.); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  A depressive disorder was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096- 2099 
(2000)(to be codified as amended at 38 U.S.C. § 5100 et. 
seq.); 38 C.F.R. § 3.303, (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset it is noted that while this appeal was pending, 
the law changed.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  This provides for certain 
notice and other assistance in developing a claim.  Review of 
the record reveals that appropriate notice has been provided, 
and there is no reason for additional examination in this 
case.  He has been provided with a statement of the case and 
supplemental statements of the case, as well as letters from 
the VA providing information concerning the evidence needed 
to support the claim.  There is no indication from the 
veteran or from the other documents in the file that there 
might be additional records that could be obtained which 
would result in changing the outcome of this claim.  The 
Board can, accordingly proceed to consider this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  

A review of his service medical records is entirely negative 
for complaints, treatment or diagnosis of any psychiatric 
disorder, including PTSD or a depressive disorder.  

Review of the claims folder reveals that the veteran had 
filed prior claims with the VA.  In 1947 claims for back and 
eye disorders were filed.  There was no mention made of any 
psychiatric pathology.  The claims file also contains claims 
made in the 1960's and 1970's.  Again there is no claim made 
for a psychiatric disorder.  The file also contains medical 
records for the 1960's and 1970's.  They show treatment for 
several disorders, but do not reveal complaints or findings 
referable to any psychiatric disorder.

On VA examination in June 1997, the veteran reported that he 
served as a machine mate in the Navy during World War II.  He 
stated that during active duty he was involved with thirteen 
major engagements; however, his ship never took a hit and he 
reported no near death situations or deaths around him.  He 
said that he had fears of being hit by a torpedo but tried 
not to worry about such things.  The veteran indicated that 
he did a fine job in the military and generally got along 
well.  After his discharge from the Navy, the veteran worked 
as a railroad engineer with a good work history, primarily 
being employed by the same company all of his life.  The 
veteran reported a number of medical problems and stressors 
regarding a family member.  He stated that he felt depressed 
for some time, particularly regarding his perception of 
dishonesty by the VA.  He reported that he often felt like 
crying.  Sleep difficulties were improved with the use of 
medication.  He related a decreased appetite and history of 
multiple major surgeries, including six bypass procedures.  
He described some anxiety symptoms, which were mild and 
occurred within the context of his depression.  On mental 
status examination, it was noted that the veteran displayed 
appropriate eye contact with no evidence of any unusual 
mannerisms or tics.  He denied any suicidal or homicidal 
thoughts.  His mood was described as depressed.  His thought 
processes were clear, coherent, and goal-directed.  His 
thought content was free of obsessions, compulsions, 
hallucinations, or delusions.  The diagnostic impression 
included depressive disorder, not otherwise specified.  His 
Global Assessment of Functioning score was 80 to 90.  The 
examiner indicated that the veteran did not meet the criteria 
for PTSD.  It was noted that he appeared to have significant 
symptoms of a depressive disorder but did not meet the full 
criteria for a major depressive disorder.  

The veteran submitted a series of statements of alleged 
stressful incidents in support of his claim in February 1998.  
In general, the veteran described his military duties as a 
turbo-generator operator.  He indicated that he volunteered 
for "dangerous duty" during a typhoon which included having 
to tie down loose equipment on the ship.  He also related 
that he helped to extinguish a dangerous boiler fire.  He 
also described "saving" another ship which had been damaged 
in combat.  

The Board finds that the record does not contain competent 
evidence of a diagnosis of PTSD at the current time or since 
the veteran's discharge from service.  Upon review of the 
record, the Board concludes that there is no competent 
medical evidence of PTSD during or subsequent to service.  In 
the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of a diagnosis of PTSD, the Board concludes that the 
veteran's claim for service connection for such is denied.  

The veteran's claim of entitlement to service connection for 
a depressive disorder must also fail.  First, service medical 
records are negative for complaints, diagnosis, or treatment 
of depression.  In addition, post service medical evidence is 
negative for a diagnosis of depression until several decades 
after service.  Records for the 1960's and 1970's failed to 
reveal any evidence of a psychiatric disorder in those years.  
Further, in regard to the veteran's recent diagnosis of 
depression, the 1997 VA medical examination report reflected 
that the veteran's depressive disorder is, in part, due to 
his reaction to his current non-service-connected medical 
problems and stressors regarding a family member.  
Furthermore, the veteran's statements of allegedly stressful 
incidents during service are of record; however, none of the 
objective medical evidence establishes a causal relationship 
between the veteran's depressive disorder and active military 
service.  As such, the veteran's claim for service-connection 
for a depressive disorder must be denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for a depressive disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

